        Case 1:18-cv-01051-KWR-KK Document 166 Filed 11/13/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

R.P. and C.F.,

        Plaintiffs,

vs.                                                         Case No. 1:18-cv-01051-KWR-KK

THE SANTA FE PUBLIC SCHOOLS,
and GARY F. GREGOR, in his individual capacity,

        Defendants.


                      ORDER GRANTING PLAINTIFFS’
      UNOPPOSED MOTION FOR EXTENSION OF TIME NUNC PRO TUNC TO FILE
      RESPONSES TO DEFENDANTS’ UNDISPUTED MATERIAL FACTS [DOC. 139]
            AND PRETRIAL MOTIONS [DOCS. 141, 142, 143, 144, and 145]


        THIS MATTER comes before the Court on Plaintiffs’ Unopposed Motion for Extension

of Time to File Responses to Defendants’ Undisputed Material Facts [Doc. 139] and Pretrial

Motions [Docs. 141, 142, 143, 144, and 145]. The Court having reviewed the motion and the

pleadings and being fully advised therein, finds the Motion is WELL-TAKEN and GRANTED.

Accordingly, the Court further FINDS and ORDERS:

        1. Plaintiffs are permitted one additional day, through November 13, 2020, to file their

           responses to Defendants’ undisputed material facts [Doc. 139], Defendants’ summary

           judgment motions, and Defendants’ motion to bifurcate [Docs. 141, 142, 143, 144

           and 145].

           IT IS SO ORDERED.
      Case 1:18-cv-01051-KWR-KK Document 166 Filed 11/13/20 Page 2 of 2




SUBMITTED BY:

/s/ Carolyn M. “Cammie” Nichols 11/12/20
ALICIA C. LOPEZ
MAGGIE H. LANE
CAROLYN M. “CAMMIE” NICHOLS
cmnichols@rothsteinlaw.com
alopez@rothsteinlaw.com
mhlane@rothsteinlaw.com
Attorneys for Plaintiff

APPROVED AS TO FORM:

/s/ Martin R. Esquivel via email 11/12/20
Martin R. Esquivel
Katherine A. Howington
mesquivel@esqlawnm.com
khowington@esqlawnm.com
Attorneys for Gary F. Gregor

/s/ Jerry A. Walz via email 11/12/20
Jerry A. Walz
jerryawalz@walzandassociates.com
Attorney for Santa Fe Public Schools
